Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Receipt of applicants’ amendments and remarks submitted May 13, 2022 is acknowledged. 
Duplicate Claims Warning
Applicant is advised that should claim 6 be found allowable, claims 12 and 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejection 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-11 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

the Specification fails to provide descriptive support for treatment of Dengue virus infection with “an inhibitor of OST complex, CCT complex”, or “an inhibitor of a host dependent factor or a host restrict factor” as broadly recited in claims 10, 11 and 13.
Principles of Law

[T]he hallmark of written description is disclosure.... [T]he test requires an objective inquiry into the four comers of the specification from the perspective of a person of ordinary skill in the art. Based on that inquiry, the specification must describe an invention understandable to that skilled artisan and show that the inventor actually invented the invention claimed.
Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010).

Analysis

[T]he inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods. As the district court observed, “[t]he claimed method depends upon finding a compound that selectively inhibits PGHS-2 activity. Without such a compound, it is impossible to practice the claimed method of treatment.”
University of Rochester v. G.D. Searle & Co., 358 F.3d 916, 926 (Fed. Cir. 2004).
Claims 10, 11 and 13, as interpreted in light of the Specification, is broadly drawn to treatment of Dengue virus infection any inhibitor of “an inhibitor of OST complex, CCT complex”, or “an inhibitor of a host dependent factor or a host restrict factor”, including OST complex (claims 10 and 13), which is a small molecule (elected) and which is N-linked glycosylation inhibitor (elected species). The Specification therefore must adequately describe that genus of compounds.
The written description requirement can be met by disclosing “complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 964 (Fed. Cir. 2002).

In this case, the Specification and prior art of Lopez-Sambrooks et al.  (IDS) provide specific structures of a single small molecule type of N-linked glycosylation inhibitor NGI-1, which inhibits OST complex. Lopez-Sambrooks et al.  discloses NGI-1 
    PNG
    media_image1.png
    251
    204
    media_image1.png
    Greyscale
, as a N-linked glycosylation inhibitor for inhibiting/disrupting oligosaccharytransferase function, and a process for screen such compound. See, particularly, page 1024. NGI-1 has distinct biological/biochemical function as compared to another well-known N-linked glycosylation inhibitor: tunicamycin, and suggest that NGI-1 has different mechanism of action and likely a different cellular target from tunicamycin. See, page 1024, the right column, bridging to page 1025. Thus,  there is unpredictability among N-linked glycosylation inhibitors and not all N-linked glycosylation inhibitors can inhibit OST complex. The Specification also generically lists other agents, such as small molecules, antibodies, polypeptide, See, pages 6-8. The specification particularly require that “the inhibitors of the invention are not cytotoxic, have antiviral properties and have not deleterious effects on cells. To test new potential inhibitors, inhibition of Dengue infection in vitro could be done (see an example of the test in the results part). See, page 4, lines 8-18 of the specification. Thus, the specification merely provide a description of what the inhibitors do, rather than what the inhibitors are, and only provide a way to find such inhibitors.  
The Specification does not, however, demonstrate that any of the other listed agents has any effect on N-linked glycosylation, and consequently, on OST complex, either in vitro, in tissue culture, or in vivo. The present case is therefore analogous to Ariad and Rochester. In Rochester, the patent claimed a method of selectively inhibiting the enzyme PGHS-2 (also known as COX-2) by “administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product to a human.” Rochester, 358 F.3d at 918. The patent “describes in detail how to make cells that express either COX-1 or COX-2, but not both ..., as well as ‘assays for screening compounds, including peptides, polynucleotides, and small organic molecules to identify those that inhibit the expression or activity of the PGHS-2 gene product.”’ Rochester, 358 F.3d at 927.
The Court held that “[e]ven with the three-dimensional structures of enzymes such as COX-1 and COX-2 in hand, it may even now not be within the ordinary skill in the art to predict what compounds might bind to and inhibit them.” Rochester, 358 F.3d at 925. There is no evidence of record in the instant Specification that prediction of compounds which bind to and inhibit N-linked glycosylation, which consequently inhibit OST complex was within the ordinary skill in the art at the time this invention was filed.
As in Rochester, the present application discloses the assay for screening for compounds that act as N-linked glycosylation inhibitor, and as OST complex inhibitors suitable for the treatment but fails to provide any mode of identification other than trial and error.
Thus, one of skill in the art would not, from reading the patent, understand what compound or compounds-which, as the patent makes clear, are necessary to practice the claimed method-would be suitable, nor would one know how to find such a compound except through trial and error.
Here, the Specification and prior art teach one small molecule type inhibitor (NGI-1), but all other inhibitors, whether small molecule, polypeptide, antibody, are hypothetical and would have required trial and error screening.
Ariad shares similar facts, where the “only example of a specific inhibitor given in the specification is I-kB . . . and [an expert testified] that one of ordinary skill could through experimentation isolate natural I-kB.” Ariad, 598 F.3d at 1356. Ariad found that for other inhibitors, “[i]n the context of this invention, a vague functional description and an invitation for further research does not constitute written disclosure of a specific inhibitor.” Id. Similarly in the instant situation, where a broad claim to treatment with an OST complex inhibitor is not sufficient to describe every such inhibitor given a Specification that discloses one working class of OST complex inhibitors and suggests that other molecules may be screened and identified as inhibitors but fails to demonstrate possession of any such other OST complex  inhibitors. Thus, one of ordinary skill in the art would not understand the applicants to have invented a generic method where the application only disclosed one embodiment of it.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "small organic molecule, an antibody or a polypeptide" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10 and 13 recite purely functional limitations: “an inhibitor of a host dependent factor or a host restrict factor”,  including “inhibitors of OST complex, CCT complex, and RACK1,” which fails to clearly define the boundary of chemical compounds encompassed thereby. The use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs “when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty”) (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)). See MPEP 2173.05(g) as how to properly use functional limitations in claims. In instant case, one of skilled artisan would not be able to envisage any structural limitation of claimed compounds.
Claim 6 and  8 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of “inhibitor of at least one host factor selected from the group consisting of  OST complex, CCT complex, and RACK1” as recited in claim 6 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the different inhibitors would have distinct functions and do not share structural similarity.
The Markush grouping of “inhibitor is a small organic molecule, an antibody or a polypeptide” as recited in claim 8 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: small  organic molecule, antibody and polypeptide do not share structural similarity, and have acquired separated status in the art as their have separated and distinct functions and chemical structure.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites a specific compound, RACK1, as the inhibitor, the further recitation of compound’s physical (small molecule) or biological characteristics (inhibitor of OST complex) would not further limit the scope of claimed invention, as the recitation is merely an inherent characteristics.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Dengue Virus hijacks a noncanical oxidoreductase function of a cellular oligosaccharyltransferase complex,” MBio, July 2017, Vol. 8, Issue 4, e00939-17, https://journals.asm.org/doi/pdf/10.1128/mBio.00939-17) in view of Lopez-Sambrooks et al. (IDS).
Lin et al. teach that host oligosaccharyltransferase (OST) complexes are essential host factors for dengue virus replication. Lin discloses that OST complexes provide oxidoreductase activity via the OST subunit MAGT1.  Lin also show that MAGT1 associates with DENV NS1 and NS4B during viral infection, suggesting that these nonstructural proteins may be targets of MAGT1 oxidoreductase activity. See, page 1. 
Lin et al. do not teach expressly the employment of NGI-1 for treating dengue virus infection by inhibiting OST complexes.
However, Lopez-Sambrooks et al. teach NGI-1, as a N-linked glycosylation inhibitor, inhibits and disrupt oligosaccharyltransferase (OST) function. See, the abstract, pages 124-125, figures 1-3 in particular. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to employ NGI-1 for treatment of Dengue virus infection by administering effective amount of NGI-1 to a subject in need of the treatment. .
A person of ordinary skill in the art would have been motivated to  employ NGI-1 for treatment of Dengue virus infection by administering effective amount of NGI-1 to a subject in need of the treatment because NGI-1 has been known as a valid OST complex inhibitor and OST complexes are essential host factors for dengue virus replication.
Response to the Arguments
Applicants’ amendments and remarks submitted May 13, 2022 have been fully considered, but found unpersuasive as to the rejections set forth above.
With respect to the rejections under 35 U.S.C. 112 (a), written description, note, while the amendment would overcome the rejection of claim 6-8, but the same issue remain in the newly added claims 10-111 and 13.
As to the rejection under 35 U.S.C. 112(b) for improve Markush claims, applicants contend that the application shows that AST complex, CCT complex and RACK1 all those recited are host factors. The arguments are not probative. The arguments do not dispute the  fact that those recited inhibitors do not share a “single structural similarity”, which is a required condition for proper Markush claims. Furthermore, the claims do not define the inhibitors by their structures, define those inhibitor by what they do rather than what they are, which fails to drawn a clear boundary of claimed invention.
For the rejection under 35 U,S.C. 103, applicants contend that Lin also teach that  “the canonical oligosaccharyltransferase activity of STT3B-containing OST complexes is not required for DENV propagation,” citing page 5, 4th paragraph. Applicants further contend that Lopez-Sambrooks teaches that oliogosaccharyltransferase inhibition induces senescence in tumor cells and the application herein discloses that the inhibitors of the invention are not cytotoxic.  Thus, applicant argue that it would have not been obvious to one of ordinary skill in the art to use an inhibitor of OST complex in treating Dengue viral infection with an expectation of a non-toxic benefit as shown in the application. The arguments are not tenable. Lin did teach that “the canonical oligosaccharyltransferase activity of STT3B-containing OST complexes is not required for DENV propagation”, but Lin particularly teach that “However, the OST subunit MAGT1, which associates with STT3B, is also required for DENV propagation. MGAT1, expression requires STT3B, and a catalytically inactive STT3B also rescues NGAT1 expression, supporting the hypothesis that STT3B serves to stabilize MAGT1 in the context of DENV infection.” and “These result reveal that the oxidoreductase activity of the STT3B-containng OST is necessary for DENV infection, which may guide the development of antiviral agents targeting DENV.”  See, page 1. Thus, the recitation of “the canonical oligosaccharyltransferase activity of STT3B-containing OST complexes is not required for DENV propagation” merely states the OST is not directly involved in the virus propagation, but is required indirectly through the stabilize MAGT1. As to the toxicity, note, the suggestion of toxicity in tumor cell do not necessarily indicate that the that the method would not therapeutically valid. Furthermore, Applicants’ statement that “the inhibitors of the invention are not cytotoxic, have antiviral properties and have no deleterious effects on cells” are factually incorrect. The application only discloses one inhibitor, NGI-1, and does not shown other inhibitors within the scope of claimed invention would be the same as NGI-1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627